                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF ALABAMA




In re                                                                    Case No. 20−31873
                                                                         Chapter 13
Shaveka Shantel McQueen ,

        Debtor.



                         ORDER DISMISSING BANKRUPTCY CASE

        Since the debtor filed a motion to dismiss this chapter 13 bankruptcy case, and the case
has not been converted under 11 U.S.C. §§ 706, 1112, or 1208, it is
        ORDERED that this bankruptcy case is DISMISSED. It is

         FURTHER ORDERED that the chapter 13 trustee's office shall file and serve on all
creditors a final account reflecting the receipts and disbursements in this case.
          All pending motions and objections are terminated with this order. If this case is
reinstated, any motions so terminated may be refiled without an additional filing fee.


Dated February 4, 2021




                                                      William R. Sawyer
                                                      United States Bankruptcy Judge




NOTICE:
Any unpaid filing fees remain due and payable to the clerk of court. Failure to pay the filing fee
may result in additional collection proceedings.
                                                              United States Bankruptcy Court
                                                               Middle District of Alabama
In re:                                                                                                                 Case No. 20-31873-WRS
Shaveka Shantel McQueen                                                                                                Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 1127-2                                                  User: cbohart                                                               Page 1 of 2
Date Rcvd: Feb 04, 2021                                               Form ID: odsm13                                                           Total Noticed: 18
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 06, 2021:
Recip ID                 Recipient Name and Address
db                     + Shaveka Shantel McQueen, 716 Marshall Street, Wetumpka, AL 36092-1312
4472626                + CityR Eagle Landing, LLC, c/o Darby Law Firm, LLC, P.O. Box 3905, Montgomery, AL 36109-0905
4472627                  Clerk of Court, P.O. Box 1667, Montgomery, AL 36102-1667
4472628                + Collection Bur of Amer, 25954 Eden Landing, First Floor, Hayward, CA 94545-3837
4484565                  Emergency Services of Montgomery, PC, PO Box 1123, Minneapolis MN 55440-1123
4472629                + Holloway Credit Solutions, PO Box 230609, Montgomery, AL 36123-0609
4472630                  Merchants Adj Service, PO Box 7511, Mobile, AL 36670-0511
4472632                  NCA, PO Box 550327 W Fourth Street, Hutchinson, KS 67504-0550
4495385                  Pendrick Capital Partners II, LLC, Peritus Portfolio Services II, LLC, PO BOX 141419, IRVING, TX 75014-1419
4474812                  Renaissance Properties, L.L.C., c/o Richard C. Dean, Jr., P.O. Box 1028, Montgomery, AL 36101-1028
4472634                + Renaissance Properties, LLC, 3045 Woodley Road, Montgomery, AL 36116-3148
4472635                + Richard C. Dean, Jr., PO Box 1028, Montgomery, AL 36101-1028
4481737                + THE HEALTH CARE AUTHORITY FOR BAPTIST HEALTH, An A, c/o CHAMBLESS-MATH & CARR, PC, P.O. BOX 230759,
                         MONTGOMERY, AL 36123-0759
4472636                + Villas at the Curve Apartments, 5800 Eagle Circle, Montgomery, AL 36116-6117

TOTAL: 14

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
4472631                   Email/Text: bankruptcy@nationalcreditsystems.com
                                                                                        Feb 04 2021 20:21:00      National Credit Systems, P. O. Box 312125,
                                                                                                                  Atlanta, GA 31131
4472633                   Email/Text: info@phoenixfinancialsvcs.com
                                                                                        Feb 04 2021 20:21:00      Phoenix Financial, PO Box 361450, Indianapolis,
                                                                                                                  IN 46236
4472637                   Email/Text: bankruptcytn@wakeassoc.com
                                                                                        Feb 04 2021 20:21:00      Wakefield and Associates, PO Box 50250,
                                                                                                                  Knoxville, TN 37950-0250
4483384                   Email/Text: bankruptcytn@wakeassoc.com
                                                                                        Feb 04 2021 20:21:00      EMERGENCY SERVICES OF MONTGOMERY,
                                                                                                                  PC, WAKEFIELD & ASSOCIATES, PO BOX
                                                                                                                  50250, KNOXVILLE, TN 37950-0250

TOTAL: 4


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.
District/off: 1127-2                                              User: cbohart                                                         Page 2 of 2
Date Rcvd: Feb 04, 2021                                           Form ID: odsm13                                                     Total Noticed: 18

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 06, 2021                                       Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 4, 2021 at the address(es) listed
below:
Name                             Email Address
Bankruptcy Administrator
                                 ba@almb.uscourts.gov

Larry E. Darby, Esq
                                 on behalf of Creditor Eagle Landing LDarbyEsq@knology.net bankruptcy@alabamaevictions.com;darbylawfirm@yahoo.com

Michael Brock
                                 on behalf of Debtor Shaveka Shantel McQueen bankruptcy@brockandstoutlaw.com
                                 bankruptcy@managelawfirm.com;bkbackup@managelawfirm.com

Richard C. Dean, Jr.
                                 on behalf of Creditor Renaissance Properties L.L.C. rdean@mindspring.com,
                                 collector2@deanlawfirm.org;aoberdeen@deanlawfirm.org

Sabrina L. McKinney
                                 trustees_office@ch13mdal.com


TOTAL: 5
